DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detection unit, via which a plurality of phase-shifted scanning signals are generatable with respect to a relative movement of the scales along the third measuring direction and the first or second measuring direction” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “such that, from scanning signals of the position measuring devices, it is possible to determine spatial position of the table relative to the tool in all six spatial degrees of freedom.”  The phrase “it is possible to” renders the claim indefinite, as it is not clear if the limitation is optional or required.  Furthermore, the use of “it” renders the claim indefinite, as it is not clear who or what determines spatial position.
It is suggested to amend the claim to recite “such that, the manufacturing device is configured to determine spatial position of the table relative to the tool in all six spatial degrees of freedom from scanning signals of the position measuring devices”
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an optical position measuring device for recording a relative position of two scales which are mutually movable along a plurality of measuring directions and/or which are disposed in different planes and mutually crossed, the device comprising, among other essential elements, the two scales each having a measuring graduation that includes periodically arrayed grating regions having different optical properties, wherein: directions of longitudinal extent of the scales are oriented parallel to a first and second measuring direction, a horizontal plane of movement is spanned by the first and second measuring directions, and a third measuring direction is oriented perpendicularly to the first and second measuring directions; and, the back-reflected sub-beam bundles impinge again on the first scale and are recombined at the first scale such that a resulting signal beam is subsequently propagated in a direction of a detection unit, via which a plurality of phase-shifted scanning signals are generatable with respect to a relative movement of the scales along the third measuring direction and the first or second measuring direction in combination with the rest of the limitations of the above claim.  Claims 2-15 are dependent from claim 1 and therefore are also included in the allowed subject matter.
Claim 16 would be allowable if re-written to overcome the rejection under 35 USC 112(b).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sändig (DE 102016210434), cited in IDS, English machine translation attached, teaches Fig. 2a, a scale 10, that extends along measuring direction x, and has a measuring graduation 12′ with line-shaped graduation areas oriented perpendicularly to the plane of the drawing. The scanning plate 21 has scanning gratings 22A1, 22s1 on the underside, the line-shaped graduation areas of which are oriented in the same way as the graduation areas of the measuring graduation 12', namely perpendicular to the plane of the drawing. The measuring graduation 12' of the scale 10' and the scanning gratings 22A1, 22s1 on the scanning plate 21 are arranged with an identical orientation.  
Sändig does not teach any crossed scales, which would require graduation areas oriented perpendicularly to one another in the measurement graduation 12' and in the scanning gratings 22A1, 22s1.  Sändig also does not teach first and second scales whose longitudinal extension directions are oriented parallel to a first and second measurement direction x, y, nor a horizontal plane of movement spanned by a first and second measuring direction x, y.
Holzapfel (US 2016/0245642) teaches a similar design as Sändig, and also lacks the perpendicular graduation areas and scales nor two measuring directions.
Holzapfel (DE 102017219125), English equivalent (US 2019/0120609) teaches a similar design as Sändig, and also lacks the perpendicular graduation areas and scales nor two measuring directions.
Kapner (US 2010/0328681) teaches position measurement, but lacks the claimed perpendicular graduation areas and scales.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282. The examiner can normally be reached Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877